958 F.2d 372
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy Glen OSTERBROCK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3882.
United States Court of Appeals, Sixth Circuit.
March 24, 1992.Order Vacated on Reconsideration June 25, 1992

1
SEE 972 F.2d 348.